Citation Nr: 1706089	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected PTSD.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G.C., Associate Counsel, Board of Veterans' Appeals



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In July of 2016, the Veteran submitted a signed request for expedited action on his claim, stating that he is satisfied with the decision regarding his appeal and wishes to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 30 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id. 

In a letter received in July of 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to a rating in excess of 30 percent for his service-connected PTSD.  This was done in writing.  As to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.



ORDER

The appeal of the issue of entitlement to a rating in excess of 30 percent for the Veteran's service-connected PTSD is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


